DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered.
Applicant argued that Johnson and Ali do not teach the new limitation to claims 1 and 20: “the engraved grooved being formed in hemi-spherical shape, examiner notes that the rejections of claims 1 and 20 below do not rely on Johnson for disclosing the above limitation.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al. (US 2013/0142628 A1) hereinafter Sheng.
Sheng teaches an apparatus comprising:
 a housing (110) (para. 007; Fig. 1)
 a rotor (210, 215) rotatably installed in the housing (Fig. 1);
a sealing mechanism (220) sealing between the stator and the rotor (para. 0013) (Fig. 2), 
wherein the sealing mechanism is formed to come into contact with or be spaced from the rotor (teeth 215 comes into contact with the sealing mechanism and create grooves 227 to space the sealing mechanism from the rotor), and
wherein the sealing mechanism include a seal pad (225) including an inner circumferential surface facing the rotor and the inner circumferential surface of the seal .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Ali et al. (US 8,794,918) hereinafter Ali.
Regarding claim 1, Sheng teaches an apparatus comprising:
 a housing (110) (para. 007; Fig. 1)
 a rotor (210) rotatably installed in the housing (Fig. 1);
a sealing mechanism (200)  provided to prevent leakage between the stator and the rotor (para. 0013), wherein the sealing mechanism is spaced from the rotor by a predetermined gap when the rotor is rotated (see clearance between rotor 210 and seal pad 223 in Fig. 2),
wherein the sealing mechanism includes a seal pad (225) (Fig. 2), and the seal pad include an inner circumferential surface facing the rotor and the inner circumferential surface of the seal is provided with an engraved groove (227) (note that groove 227 shown on Fig. 2 presents a hemi-spherical shape).

However, Ali teaches a turbine apparatus (10) comprising:
a housing (42) (Fig. 2);
a rotor (22) rotatably installed in the stator (Col. 2, lines 13-32; Fig. 1);
a compressor (24) receiving a rotational force from the rotor to compress air (Col. 2, lines 13-32; Fig. 1);
a combustor (16) mixing fuel with the air compressed in the compressor and igniting a fuel-air mixture to generate a combustion gas (Col. 2, lines 13-32; Fig. 1);
a turbine (18) rotating the rotor (22) using a rotational force from the combustion gas generated in the combustor (Col. 2, lines 13-32; Fig. 1);
and a sealing mechanism (40) provided to prevent air or combustion gas from leaking between the stator and the rotor (Col. 4, lines 49-60),
wherein the sealing mechanism is brought into contact with the rotor when the rotor is stopped, and the sealing mechanism is spaced from the rotor by a predetermined gap when the rotor is rotated (Figs. 5-6; Col. 6, lines 3-40).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to provide the sealing mechanism of Sheng in a gas turbine engine in order to prevent combustion gas from leaking between the stator and the rotor.
Regarding claim 2, Sheng as modified by Ali teaches all the claimed limitations as stated above in claim 1. Sheng as modified by Ali further teaches the sealing mechanism includes a casing (220, 330) (Sheng; Figs. 2-3) coupled to the stator and having a chamber (where spring 240, 340 is located) (Sheng; Figs. 2-3)  opened towards the rotor;  a seal pad (230) (para. 0013) accommodated in the chamber so as to be reciprocable in a rotationally radial direction of the rotor; and a spring (240, 340) applying an elastic force to the seal pad in a direction in which the seal pad approaches the rotor (Sheng, paras. 0017 and 0036).
Regarding claim 4, Sheng as modified by Ali teaches all the claimed limitations as stated above in claim 3. Sheng as modified by Ali further teaches the groove comprises a plurality of grooves and wherein the grooves are formed symmetrically with respect to a center of the seal pad a direction of the rotor (Sheng, Figs. 2-4; para. 0016).
Regarding claim 5, Sheng as modified by Ali teaches all the claimed limitations as stated above in claim 4. Sheng as modified by Ali further teaches the grooves are formed symmetrically with respect to a center of the seal pad in the rotation direction of the rotor (Sheng, Figs. 2-4; para. 0016).
Regarding claim 16, Sheng as modified by Ali teaches all the claimed limitations as stated above in claim 2. Sheng as modified by Ali further teaches an auxiliary seal pad (370) provided to prevent a working fluid from leaking between the casing and the seal pad (Sheng, Figs. 3-4; para. 0042).
Regarding claim 17, Sheng as modified by Ali teaches all the claimed limitations as stated above in claim 16. Sheng as modified by Ali further teaches the casing 
Regarding claim 18, Sheng as modified by Ali teaches all the claimed limitations as stated above in claim 17. Sheng as modified by Ali further teaches the auxiliary seal is formed in a circular shape cross section perpendicular to the rotation direction of the rotor (Sheng, Fig. 4; para. 0042).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Ali and further in view of Johnson (US 7,748,945 B2).
Regarding claim 6, Sheng as modified by Ali teaches all the claimed limitations as sated above in claim 2. Sheng as modified by Ali further teaches one side of thereof is supported by the chamber and the other side thereof is supported by the seal pad.
Sheng as modified by Ali fails to teach the spring comprises a coil or bump foil spring.
However, Johnson teaches a turbine apparatus (1A-2) (para. 0053) comprising:
a stator (110) (para. 0010);
a rotor (122) rotatably installed in the stator (para. 0010);
a sealing mechanism provided to prevent leakage between the stator and the rotor (para. 008), wherein the sealing mechanism is spaced from the rotor by a predetermined gap when the rotor is rotated (see clearances RC, RCR in Fig. 2),
wherein the sealing mechanism includes a seal pad (constituted by 210D, 210N and 210B) (Fig. 2), and the seal pad include an inner circumferential surface facing the rotor and the inner circumferential surface of the seal is provided with an engraved 
Johnson further teaches the sealing mechanism includes a casing (110) (Johnson; Figs. 1A-2) coupled to the stator and having a chamber (112) (Johnson; Figs. 1A-2)  opened towards the rotor;  a seal pad (formed by reference characters 210D, 210N and 210B) accommodated in the chamber so as to be reciprocable in a rotationally radial direction of the rotor; and a spring (113) applying an elastic force to the seal pad in a direction in which the seal pad approaches the rotor (Johnson, para. 0012) and the spring comprises a coil spring in which one side thereof is supported by the chamber and the other side thereof is supported by the seal pad (Johnson, Figs. 1A-2; para. 0012).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Sheng by substituting the spring of Sheng modified with the coil spring as taught by Johnson as all claimed parts were known and would have yielded none but an expected result; namely applying an elastic force to the seal pad via the coil spring. 
Regarding claim 7, Sheng as modified by Ali and Johnson teaches all the claimed limitations as stated above in claim 6. Sheng as modified by Ali and Johnson further teaches the spring comprises a plurality of springs, wherein the springs are arranged along a rotation direction of the rotor (Johnson, Figs. 1A-2; Sheng Figs. 3-4).
Regarding claim 8, Sheng as modified by Ali and Johnson teaches all the claimed limitations as stated above in claim 7. Sheng as modified by Ali and Johnson .
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Ali and further in view of Samudrala et al. (US 2013/0022459 A1) hereinafter Samudrala.
Regarding claim 9, Sheng as modified by Ali teaches all the claimed limitations as stated above in claim 2. Sheng as modified by Ali does not specifically teach the seal pad comprising a plurality of seal pads.
However, Samudrala teaches a gas turbine engine comprising a sealing mechanism (216) including a casing (240) a sealing pad (244) for sealing between the casing and a rotor (Fig. 2; para. 0019). Samudrala further teaches the seal pads comprising a plurality of seal pad segments (246) arranged in annular shape along a rotation direction of the rotor (para. 0019), the seal pad segments being formed to be space from each other by gaps (248) (para. 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify by constructing to the seal pad of Sheng as modify to include a plurality of seal pads as taught by Samudrala as all claimed parts were known and would have yielded none but an expected result; namely, sealing between the rotor and the stator.
Regarding claim 10, Sheng as modified by Ali and Samudrala teaches all the claimed limitations as stated above in claim 9. Sheng as modified by Ali and Samudrala further teaches assuming that any one of the seal pads is referred as an n-th seal pad and a seal pad next to the n-th seal pad of the seal pad is referred to as an m-th seal, 
Regarding claim 11, Sheng as modified by Ali and Samudrala teaches all the claimed limitations as stated above in claim 9. Sheng as modified by Ali and Samudrala further teaches the n-th seal pad includes: an inner circumferential surface facing the rotor; an outer circumferential surface opposite to the 5inner circumferential surface; a first side facing the m-th seal pad; a second side opposite to the first side; a first front end surface bent from the inner circumferential surface, the outer circumferential surface, the first side, and the second side, and facing an upstream side of a working fluid; and a second front end surface opposite to the first front end surface, wherein the m-th seal pad includes: an inner circumferential surface facing the 10rotor; an outer circumferential surface opposite to the inner circumferential surface; a first side facing the n-th seal pad; a second side opposite to the first side; a first front end surface bent from the inner circumferential surface, the outer circumferential surface, the first side, and the second side, and facing an upstream side of a working fluid; and a second front end surface opposite to the first front end surface, and  15wherein the first side of the n-th seal pad and the first side of the m-th seal pad are formed to be spaced from each other (see Samudrala annotated FIG. 2 below). 

    PNG
    media_image1.png
    667
    860
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571 272 4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



















/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745